Name: Commission Regulation (EC) No 1191/1999 of 9 June 1999 prohibiting fishing for haddock by vessels flying the flag of Germany
 Type: Regulation
 Subject Matter: fisheries;  maritime and inland waterway transport;  Europe
 Date Published: nan

 EN Official Journal of the European Communities 10. 6. 1999L 145/12 COMMISSION REGULATION (EC) No 1191/1999 of 9 June 1999 prohibiting fishing for haddock by vessels flying the flag of Germany THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applic- able to the common fisheries policy (1), as last amended by Regulation (EC) No 2846/98 (2), and in particular Article 21(3) thereof, (1) Whereas Council Regulation (EC) No 51/1999 of 18 December 1998 allocating, for 1999, certain catch quotas between Member States for vessels fishing in the Norwegian exclusive economic zone and the fishing zone around Jan Mayen (3) lays down the haddock quotas for 1999; (2) Whereas, in order to ensure compliance with the provisions relating to the quantity limits on catches of stocks subject to quotas, it is necessary for the Commission to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated; (3) Whereas, according to the information communi- cated to the Commission, catches of haddock in the waters of ICES divisions I, II a and II b (Norwe- gian waters north of 62 ° N) by vessels flying the flag of Germany or registered in Germany have reached the quota allocated for 1999; whereas Germany has prohibited fishing for this stock as from 20 May 1999; whereas it is therefore necessary to abide by that date, HAS ADOPTED THIS REGULATION: Article 1 Catches of haddock in the waters of ICES divisions I, II a and II b (Norwegian waters north of 62 ° N) by vessels flying the flag of Germany or registered in Germany are hereby deemed to have exhausted the quota allocated to Germany for 1999. Fishing for haddock in the waters of ICES divisions I, II a and II b (Norwegian waters north of 62 ° N) by vessels flying the flag of Germany or registered in Germany is hereby prohibited, as are the retention on board, tranship- ment and landing of fish from this stock caught by the abovementioned vessels after the date of entry into force of this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 20 May 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 June 1999. For the Commission Emma BONINO Member of the Commission (1) OJ L 261, 20.10.1993, p. 1. (2) OJ L 358, 31.12.1998, p. 5. (3) OJ L 13, 18.1.1999, p. 67.